DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on November 22, 2021. The application contains claims 1-20: 
Claims 1, 10, and 19 are amended
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on November 22, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Drawings
	In view of the correction made to Figure 2, the objection to the drawings is withdrawn.

Specification
In view of the corrections to the specification, the objection to paragraph [0031], line 5 is withdrawn.
The objection to paragraph [0045], line 13 is maintained because -2/5 = -40% not 40%.

Claim Rejections - 35 USC § 103

Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0045], line 13: -2/5 = 0.4 = 40% should read 2/5 = 0.4 = 40% or please explain why the underlined portion of the formula in line 12: (-1 - -3) / (2 - -3) evaluates to 2 
Appropriate correction is required.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities: 
Claims 1, 10, and 19 each recite “FHIR” in line 5, 7, and 6, respectively. "FHIR" should be enclosed within parentheses following the full version of the term so as to avoid confusion with other numbers or characters which may appear in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over BESS et al. (US 20140244300 A1), in view of LYONS et al. (US 20180181644 A1), and in further view of Chen et al. (US 20160350361 A1) and Hu et al. (US 20200342991 A1).

With regard to claim 1,
BESS teaches
a computerized method (Abstract: identifying, comparing, updating and merging duplicate records across a heterogeneous healthcare organization) comprising: 
receiving a plurality of records from one or more sources disparate from a first source (Fig. 4, step 202; [0132]: receive healthcare records from a plurality of different sources, such as different healthcare organizations, which are disparate from an MPI database that corresponds to "a first source"); 
receiving at least one source record from the first source (Fig. 4, step 214; [0135], lines 6-11: search the master database, i.e., the MPI database, to identify records matching the query); 
calculating a probability of duplication for the plurality of records utilizing one or more rules (Fig. 4, step 216, 218; [0136]; [0137], lines 1-4; Fig. 4, step 210; [0134]: generate a duplicate probability score which reflects the likelihood that a healthcare record is a duplicate record based upon the determined scoring parameters and type of match, wherein a duplicate probability score corresponds to "a probability of duplication", and scoring parameters and type of match corresponds to "one or more rules"); 
generating a first collection of records, wherein the first collection of records includes records having a probability of duplication exceeding a predetermined threshold ([0092]; Fig. 4, step 220, 222; [0137], lines 4-6; [0139]: categorize healthcare records with a score above a first threshold value as a strong match, wherein the healthcare records categorized as a strong match corresponds to "a first collection of records", and a first threshold value corresponds to "a predetermined threshold"); 
BESS does not teach
transforming the plurality of records into FHIR format;
weighting each record of the first collection of records with a weight value; 
identifying a highest-weighted record within the first collection, wherein the highest-weighted record is a record having a highest numerical weight value; 
generating a highest-weight collection, including at least the highest-weighted record within the first collection; 
analyzing the highest-weight collection against the at least one source record from the first source; and 
generating an updated set of records to write to the first source.
LYONS teaches
weighting each record of the first collection of records with a weight value ([0035]-[0038]: if the matching results are not one-to-one, apply a formula to find a best match. After determining the differentials and applying the weightings, calculate a compatibility index for each potential match in the set of potential matches, wherein a compatibility index corresponds to “a weight value”); 
identifying a highest-weighted record within the first collection ([0041]; [0003]: select the highest ranked data record based on a compatibility index, wherein the highest ranked data record corresponds to “a highest-weighted record”); 
generating a highest-weight collection, including at least the highest-weighted record within the first collection (Fig. 1C, step 174; [0042]: add the selected matches to a list of matches, wherein a list of matches corresponds to “a highest-weight collection”); 
analyzing the highest-weight collection against the at least one source record from the first source (Fig. 2A; [0029]: merging duplicates on the matched records 214, i.e., the list of matches, involves both the list of matches and their corresponding matched record from the other data store, wherein the corresponding matched record corresponds to “the at least one source record from the first source”, and the merging corresponds to “analyzing”); and 
generating an updated set of records to write to the first source (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to “an updated set of records”, and data store 1 or data store 2 corresponds to “the first source”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS to incorporate the teachings of LYONS to weight each record of the first collection of records with a weight value, identify a highest-weighted record within the first collection, generate a highest-weight collection, including at least the highest-weighted record within the first collection, analyze the highest-weight collection against the at least one source record from the first source, and generate an updated set of records to write to the first source. Doing so would utilize a model that incorporates many fields in the merging process via a combinatorial function, thereby vastly improving the probability of a correct match as taught by LYONS ([0003]).
BESS and LYONS do not explicitly teach
transforming the plurality of records into FHIR format;

Chen teaches
identifying a highest-weighted record within the first collection, wherein the highest-weighted record is a record having a highest numerical weight value ([0024]-[0027]; Fig. 2: the medical record providers A1-A10 correspond to "the first collection", A1 corresponds to "a highest-weighted record" having the highest weight value S1, wherein S1 corresponds to "a highest numerical weight value");
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and LYONS to incorporate the teachings of Chen to identify a highest-weighted record within the first collection, wherein the highest-weighted record is a record having a highest numerical weight value. Doing so would quantify the weight of a data record and correlate it with the importance of the data record positively.
BESS and LYONS and Chen do not explicitly teach
transforming the plurality of records into FHIR format;
Hu teaches
transforming the plurality of records into FHIR format ([0040]; [0046]: transform extracted information to a standardized data format, e.g., FHIR);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and LYONS and Chen to incorporate the teachings of Hu to transform the plurality of records into FHIR format. Doing so would provide the ability to leverage results produced by different sources in order to achieve better results, make the system scalable so that it can continuously build up its capability, and allow a user to actively change data required as well as the way it is aggregated without waiting for system updates as taught by Hu ([0046]).

With regard to claim 2,
BESS and LYONS and Chen and Hu teach all the limitations.
BESS further teaches
the method of claim 1, wherein each of the one or more sources is an electronic health record (EHR) system ([0036]: Electronic protected health information).

With regard to claim 3,
As discussed regarding claim 1, BESS and LYONS and Chen and Hu teach all the limitations.
BESS further teaches
the method of claim 1, wherein the probability of duplication is a percentage value and the predetermined threshold is a configurable value ([0134]: probability ranges between zero and one is equivalent to "a percentage value", and the system can be configured to allow a user to vary these threshold values, i.e., “configurable”).

With regard to claim 4,
As discussed regarding claim 1, BESS and LYONS and Chen and Hu teach all the limitations.
BESS further teaches
the method of claim 1, wherein the one or more rules evaluate at least one variable of a field within a record ([0134]: the scoring parameters can include weights which can be used to determine how much a match within a field contributes to a duplicate probability score, wherein a match within a field indicates “evaluate at least one variable of a field” with variable meaning value according to paragraph [0028] of the specification).

With regard to claim 6,
As discussed regarding claim 4, BESS and LYONS and Chen and Hu teach all the limitations.
LYONS further teaches
the method of claim 4, wherein the weight value is associated with at least one additional variable different from the at least one variable of a field within a record that is evaluated by the one or more rules ([0031]; Fig. 1C, step 170; [0037]: the newly selected combination of uniquely identifying data field and other overlapping data fields, based on which a compatibility index is calculated).

With regard to claim 7,
As discussed regarding claim 4, BESS and LYONS and Chen and Hu teach all the limitations.
LYONS further teaches
the method of claim 4, wherein the weight value is associated with the at least one variable of a field within a record evaluated by the one or more rules ([0031]; [0037]: the additional overlapping data fields, in some embodiments, are the same data fields selected initially with the first uniquely identifying data field, based on which a compatibility index is calculated).

With regard to claim 8,
As discussed regarding claim 1, BESS and LYONS and Chen and Hu teach all the limitations.
LYONS further teaches
the method of claim 1, wherein analyzing the highest-weight collection against the at least one source record of the first source comprises: 
identifying whether the at least one source record of the first source is a duplicate of at least one record in the highest-weight collection (Fig. 1C, step 172; [0041]: select a best match indicates “identifying […] a duplicate […]”); and 
upon identifying that the at least one source record of the first source is a duplicate of a duplicate record, creating an updated record that includes content of the at least one source record and the duplicate record (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to “an updated record”).

With regard to claim 9,
As discussed regarding claim 8, BESS and LYONS and Chen and Hu teach all the limitations.
LYONS further teaches
the method of claim 8, further comprising aggregating the updated record and any other records of the highest-weight collection into the updated set of records (Fig. 2A, 210a-210n: “updated record”. Fig. 2A, 216a, 216b: “any other records”).

With regard to claim 10,
BESS teaches
one or more non-transitory computer-readable media having executable instructions embodied thereon that, when executed by a processor of a computer device, perform a method, the method (Abstract: identifying, comparing, updating and merging duplicate records across a heterogeneous healthcare organization) comprising: 
receiving a plurality of records from one or more sources disparate from a first source (Fig. 4, step 202; [0132]: receive healthcare records from a plurality of different sources, such as different healthcare organizations, which are disparate from an MPI database that corresponds to "a first source"); 
receiving at least one source record from the first source (Fig. 4, step 214; [0135], lines 6-11: search the master database, i.e., the MPI database, to identify records matching the query); 
calculating a probability of duplication for the plurality of records utilizing one or more rules (Fig. 4, step 216, 218; [0136]; [0137], lines 1-4; Fig. 4, step 210; [0134]: generate a duplicate probability score which reflects the likelihood that a healthcare record is a duplicate record based upon the determined scoring parameters and type of match, wherein a duplicate probability score corresponds to "a probability of duplication", and scoring parameters and type of match corresponds to "one or more rules"); 
generating a first collection of records, wherein the first collection of records includes records having a probability of duplication exceeding a predetermined threshold ([0092]; Fig. 4, step 220, 222; [0137], lines 4-6; [0139]: categorize healthcare records with a score above a first threshold value as a strong match, wherein the healthcare records categorized as a strong match corresponds to "a first collection of records", and a first threshold value corresponds to "a predetermined threshold"); 
BESS does not teach
transforming the plurality of records into FHIR format;
weighting each record of the first collection of records with a weight value; 
identifying a highest-weighted record within the first collection, wherein the highest-weighted record is a record having a highest numerical weight value; 
generating a highest-weight collection, including at least the highest-weighted record within the first collection; 
analyzing the highest-weight collection against the at least one source record from the first source; and 
generating an updated set of records to write to the first source.
LYONS teaches
weighting each record of the first collection of records with a weight value ([0035]-[0038]: if the matching results are not one-to-one, apply a formula to find a best match. After determining the differentials and applying the weightings, calculate a compatibility index for each potential match in the set of potential matches, wherein a compatibility index corresponds to “a weight value”); 
identifying a highest-weighted record within the first collection ([0041]; [0003]: select the highest ranked data record based on a compatibility index, wherein the highest ranked data record corresponds to “a highest-weighted record”); 
generating a highest-weight collection, including at least the highest-weighted record within the first collection (Fig. 1C, step 174; [0042]: add the selected matches to a list of matches, wherein a list of matches corresponds to “a highest-weight collection”); 
analyzing the highest-weight collection against the at least one source record from the first source (Fig. 2A; [0029]: merging duplicates on the matched records 214, i.e., the list of matches, involves both the list of matches and their corresponding matched record from the other data store, wherein the corresponding matched record corresponds to “the at least one source record from the first source”, and the merging corresponds to “analyzing”); and 
generating an updated set of records to write to the first source (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to “an updated set of records”, and data store 1 or data store 2 corresponds to “the first source”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS to incorporate the teachings of LYONS to weight each record of the first collection of records with a weight value, identify a highest-weighted record within the first collection, generate a highest-weight collection, including at least the highest-weighted record within the first collection, analyze the highest-weight collection against the at least one source record from the first source, and generate an updated set of records to write to the first source. Doing so would utilize a model that incorporates many fields in the merging process via a combinatorial function, thereby vastly improving the probability of a correct match as taught by LYONS ([0003]).
BESS and LYONS do not explicitly teach
transforming the plurality of records into FHIR format;

Chen teaches
identifying a highest-weighted record within the first collection, wherein the highest-weighted record is a record having a highest numerical weight value ([0024]-[0027]; Fig. 2: the medical record providers A1-A10 correspond to "the first collection", A1 corresponds to "a highest-weighted record" having the highest weight value S1, wherein S1 corresponds to "a highest numerical weight value");
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and LYONS to incorporate the teachings of Chen to identify a highest-weighted record within the first collection, wherein the highest-weighted record is a record having a highest numerical weight value. Doing so would quantify the weight of a data record and correlate it with the importance of the data record positively.
BESS and LYONS and Chen do not explicitly teach
transforming the plurality of records into FHIR format;
Hu teaches
transforming the plurality of records into FHIR format ([0040]; [0046]: transform extracted information to a standardized data format, e.g., FHIR);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and LYONS and Chen to incorporate the teachings of Hu to transform the plurality of records into FHIR format. Doing so would provide the ability to leverage results produced by different sources in order to achieve better results, make the system scalable so that it can continuously build up its capability, and allow a user to actively change data required as well as the way it is aggregated without waiting for system updates as taught by Hu ([0046]).

With regard to claim 11,
BESS and LYONS and Chen and Hu teach all the limitations.
BESS further teaches
the media of claim 10, wherein each of the one or more sources is an electronic health record (EHR) system ([0036]: Electronic protected health information).

With regard to claim 12,
As discussed regarding claim 10, BESS and LYONS and Chen and Hu teach all the limitations.
BESS further teaches
the media of claim 10, wherein the probability of duplication is a percentage value and the predetermined threshold is a configurable value ([0134]: probability ranges between zero and one is equivalent to "a percentage value", and the system can be configured to allow a user to vary these threshold values, i.e., “configurable”).

With regard to claim 13,
As discussed regarding claim 10, BESS and LYONS and Chen and Hu teach all the limitations.
BESS further teaches
the media of claim 10, wherein the one or more rules evaluate at least one variable of a field within a record ([0134]: the scoring parameters can include weights which can be used to determine how much a match within a field contributes to a duplicate probability score, wherein a match within a field indicates “evaluate at least one variable of a field” with variable meaning value according to paragraph [0028] of the specification).

With regard to claim 15,
As discussed regarding claim 13, BESS and LYONS and Chen and Hu teach all the limitations.
LYONS further teaches
the media of claim 13, wherein the weight value is associated with at least one additional variable different from the at least one variable of a field within a record that is evaluated by the one or more rules ([0031]; Fig. 1C, step 170; [0037]: the newly selected combination of uniquely identifying data field and other overlapping data fields, based on which a compatibility index is calculated).

With regard to claim 16,
As discussed regarding claim 13, BESS and LYONS and Chen and Hu teach all the limitations.
LYONS further teaches
the media of claim 13, wherein the weight value is associated with the at least one variable of a field within a record evaluated by the one or more rules ([0031]; [0037]: the additional overlapping data fields, in some embodiments, are the same data fields selected initially with the first uniquely identifying data field, based on which a compatibility index is calculated).

With regard to claim 17,
As discussed regarding claim 10, BESS and LYONS and Chen and Hu teach all the limitations.
LYONS further teaches
the media of claim 10, wherein analyzing the highest-weight collection against the at least one source record of the first source comprises: 
identifying whether the at least one source record of the first source is a duplicate of at least one record in the highest-weight collection (Fig. 1C, step 172; [0041]: select a best match indicates “identifying […] a duplicate […]”); and 
upon identifying that the at least one source record of the first source is a duplicate of a duplicate record, creating an updated record that includes content of the at least one source record and the duplicate record (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to “an updated record”).

With regard to claim 18,
As discussed regarding claim 17, BESS and LYONS and Chen and Hu teach all the limitations.
LYONS further teaches
the media of claim 17, further comprising aggregating the updated record and any other records of the highest-weight collection into the updated set of records (Fig. 2A, 210a-210n: “updated record”. Fig. 2A, 216a, 216b: “any other records”).

With regard to claim 19,
BESS teaches
a system (Abstract: identifying, comparing, updating and merging duplicate records across a heterogeneous healthcare organization), the system comprising: 
one or more processors ([0098]: one or more processors) configured to: 
receive a plurality of records from one or more sources disparate from a first source (Fig. 4, step 202; [0132]: receive healthcare records from a plurality of different sources, such as different healthcare organizations, which are disparate from an MPI database that corresponds to "a first source"); 
receive at least one source record from the first source (Fig. 4, step 214; [0135], lines 6-11: search the master database, i.e., the MPI database, to identify records matching the query); 
calculate a probability of duplication for the plurality of records utilizing one or more rules (Fig. 4, step 216, 218; [0136]; [0137], lines 1-4; Fig. 4, step 210; [0134]: generate a duplicate probability score which reflects the likelihood that a healthcare record is a duplicate record based upon the determined scoring parameters and type of match, wherein a duplicate probability score corresponds to "a probability of duplication", and scoring parameters and type of match corresponds to "one or more rules"); 
generate a first collection of records, wherein the first collection of records includes records having a probability of duplication exceeding a predetermined threshold ([0092]; Fig. 4, step 220, 222; [0137], lines 4-6; [0139]: categorize healthcare records with a score above a first threshold value as a strong match, wherein the healthcare records categorized as a strong match corresponds to "a first collection of records", and a first threshold value corresponds to "a predetermined threshold"); 
BESS does not teach
transforming the plurality of records into FHIR format;
weight each record of the first collection of records with a weight value; 
identify a highest-weighted record within the first collection, wherein the highest-weighted record is a record having a highest numerical weight value; 
generate a highest-weight collection, including at least the highest-weighted record within the first collection; 
analyze the highest-weight collection against the at least one source record from the first source; and 
generate an updated set of records to write to the first source.
LYONS teaches
weight each record of the first collection of records with a weight value ([0035]-[0038]: if the matching results are not one-to-one, apply a formula to find a best match. After determining the differentials and applying the weightings, calculate a compatibility index for each potential match in the set of potential matches, wherein a compatibility index corresponds to “a weight value”); 
identify a highest-weighted record within the first collection ([0041]; [0003]: select the highest ranked data record based on a compatibility index, wherein the highest ranked data record corresponds to “a highest-weighted record”); 
generate a highest-weight collection, including at least the highest-weighted record within the first collection (Fig. 1C, step 174; [0042]: add the selected matches to a list of matches, wherein a list of matches corresponds to “a highest-weight collection”); 
analyze the highest-weight collection against the at least one source record from the first source (Fig. 2A; [0029]: merging duplicates on the matched records 214, i.e., the list of matches, involves both the list of matches and their corresponding matched record from the other data store, wherein the corresponding matched record corresponds to “the at least one source record from the first source”, and the merging corresponds to “analyzing”); and 
generate an updated set of records to write to the first source (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to “an updated set of records”, and data store 1 or data store 2 corresponds to “the first source”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS to incorporate the teachings of LYONS to weight each record of the first collection of records with a weight value, identify a highest-weighted record within the first collection, generate a highest-weight collection, including at least the highest-weighted record within the first collection, analyze the highest-weight collection against the at least one source record from the first source, and generate an updated set of records to write to the first source. Doing so would utilize a model that incorporates many fields in the merging process via a combinatorial function, thereby vastly improving the probability of a correct match as taught by LYONS ([0003]).
BESS and LYONS do not explicitly teach
transforming the plurality of records into FHIR format;

Chen teaches
identify a highest-weighted record within the first collection, wherein the highest-weighted record is a record having a highest numerical weight value ([0024]-[0027]; Fig. 2: the medical record providers A1-A10 correspond to "the first collection", A1 corresponds to "a highest-weighted record" having the highest weight value S1, wherein S1 corresponds to "a highest numerical weight value");
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and LYONS to incorporate the teachings of Chen to identify a highest-weighted record within the first collection, wherein the highest-weighted record is a record having a highest numerical weight value. Doing so would quantify the weight of a data record and correlate it with the importance of the data record positively.
BESS and LYONS and Chen do not explicitly teach
transforming the plurality of records into FHIR format;
Hu teaches
transforming the plurality of records into FHIR format ([0040]; [0046]: transform extracted information to a standardized data format, e.g., FHIR);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and LYONS and Chen to incorporate the teachings of Hu to transform the plurality of records into FHIR format. Doing so would provide the ability to leverage results produced by different sources in order to achieve better results, make the system scalable so that it can continuously build up its capability, and allow a user to actively change data required as well as the way it is aggregated without waiting for system updates as taught by Hu ([0046]).

With regard to claim 20,
BESS and LYONS and Chen and Hu teach all the limitations.
LYONS further teaches
the system of claim 19, wherein analyzing the highest-weight collection against the at least one source record of the first source comprises: 
identifying whether the at least one source record of the first source is a duplicate of at least one record in the highest-weight collection (Fig. 1C, step 172; [0041]: select a best match indicates “identifying […] a duplicate […]”); and 
upon identifying that the at least one source record of the first source is a duplicate of a duplicate record, creating an updated record that includes content of the at least one source record and the duplicate record (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to “an updated record”).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BESS et al. (US 20140244300 A1), in view of LYONS et al. (US 20180181644 A1), and in further view of Chen et al. (US 20160350361 A1), Hu et al. (US 20200342991 A1) and Rowe et al. (US 20190303371 A1).

With regard to claim 5,
As discussed regarding claim 4, BESS and LYONS and Chen and Hu teach all the limitations.
BESS and LYONS and Chen and Hu do not teach 
the method of claim 4, wherein the one or more rules evaluating at least one variable of a field within a record comprises associating each outcome of the at least one variable with a numeric value, wherein each outcome comprises a variable match, a variable mis-match, and a non-existent variable.
Rowe teaches
the method of claim 4, wherein the one or more rules evaluating at least one variable of a field within a record comprises associating each outcome of the at least one variable with a numeric value, wherein each outcome comprises a variable match, a variable mis-match, and a non-existent variable ([0069]: an attribute comparison result 209 preset value, e.g., a match=1, a non-match=0, a blank=0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and LYONS and Chen and Hu to incorporate the teachings of Rowe to associate a numeric value to each outcome which comprises variable match, a variable mis-match, and a non-existent variable. Doing so would account for all scenarios when it comes to comparing a field value of two data records to improve the efficacy of matching algorithms.

With regard to claim 14,
As discussed regarding claim 13, BESS and LYONS and Chen and Hu teach all the limitations.
BESS and LYONS and Chen and Hu do not teach 
the media of claim 13, wherein the one or more rules evaluating at least one variable of a field within a record comprises associating each outcome of the at least one variable with a numeric value, wherein each outcome comprises a variable match, a variable mis-match, and a non-existent variable.
Rowe teaches
the media of claim 13, wherein the one or more rules evaluating at least one variable of a field within a record comprises associating each outcome of the at least one variable with a numeric value, wherein each outcome comprises a variable match, a variable mis-match, and a non-existent variable ([0069]: an attribute comparison result 209 preset value, e.g., a match=1, a non-match=0, a blank=0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and LYONS and Chen and Hu to incorporate the teachings Rowe to associate a numeric value to each outcome which comprises variable match, a variable mis-match, and a non-existent variable. Doing so would account for all scenarios when it comes to comparing a field value of two data records to improve the efficacy of matching algorithms.

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        /ANHTAI V TRAN/Primary Examiner, Art Unit 2168